DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.
The Amendments and Remarks filed 01 December 2021 in response to the Office Action of 01 September 2021 are acknowledged and have been entered. Claims 23, 25-27, 29-31, 34-38, 40-42, 44-46 and 49 are under examination on the merits.

Information Disclosure Statement

The information disclosure statement filed 2/25/2022 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas C. Howerton, J.D., Ph.D.; Registration No. 48,650 on 24 February 2022.
The application has been amended as follows: 
The following paragraph is inserted into the specification at page 1, line 1:
--REFERENCE TO SEQUENCE LISTING SUBMITTED ELECTRONICALLY
The content of the electronically submitted sequence listing in ASCII text file, entitled "18416.txt", created January 28, 2019, consisting of 102,785 bytes filed with the application is incorporated herein by reference in its entirety.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Rinn et al. (US Patent Application Publication No. 2019/0106693 A1, published on April 11, 2019, filed on May 13, 2016 with domestic benefit to 62/160,829 filed on May 13, 2015) and Dean (Dean et al., Nat Chem Biol, vol. 10, pages 512-523, published July 2014, cited on the Information Disclosure Statement filed on January 31, 2019), as discussed in the Office action mailed 09-01-2021 on pages 3-17, and  Zalatan (Zalatan et al. 2015. Cell. January 15; 160(0): 339–350).  
Rinn teaches a sgRNA comprising an MS2 stem loop bound to MS2-mCherry [0024-0025, 0153-0155, Figs. 15-16].  Dean teaches fluorescence labeling of RNA by incorporating an RNA motif recognized by RNA binding proteins, including MS2, BoxB, and PP7 [bridging paragraph on page 10-11].  Furthermore, Zalatan teaches that sgRNAs can be used for transcription regulation by fusing them to RNA aptamers (RNA scaffolds) that recruit transcription factors using MS2 and PP7 stem loops [abstract; Fig. 1-2].  Zalatan also teaches a sgRNA comprising more than one stem loop [Fig. 2].  
Thus, taken alone or together, neither the references above nor the prior art teaches or suggests a sgRNA comprising more than one stem loop wherein each stem loop is bound to a different fluorescent protein.  Nor does the prior art provide reasons or motivation to guide one of skill in the art to insert at least two stem loops into an sgRNA wherein each stem loop is bound to a fluorescent protein of a different color. Furthermore, all of applicant’s arguments, filed 01 December 2021 have been considered and are found persuasive.  Therefore, in view of the Applicant’s response, filed 01 December 2021, and the lack of guidance from the prior art to insert at least two stem loops into an sgRNA wherein each stem loop is bound to a fluorescent protein of a different color, all ground of rejection in the Final Office action, mailed 01 September 2021, have been overcome and are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23, 25-27, 29-31, 34-38, 40-42, 44-46 and 49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636